Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on June 4, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on June 4, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Election/Restrictions
4.	Claims 1-3, 6-13, and 16-23 are allowable. The restriction requirement between species A-D, as set forth in the Office action mailed on November 29, 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 4-5 and 14, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Andrew R Ralston on June 22, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:

Claim 1,
	Lines 2-3 change “the first and second doped regions” to “the first and second contiguous doped regions”
Line 4 change “between a first end and a second end” to “between respective first s”
	Line 8 change “first doped region” to “first contiguous doped region”
 contiguous doped region”
	Lines 10-11 change “second doped region” to “second contiguous doped region”
	Lines 11-12 change “second doped region” to “second contiguous doped region”

Claim 4,
	Line 1 change “first and second doped regions” to “first and second contiguous doped regions”

Claim 5,
	Line 1 change “first and second doped regions” to “first and second contiguous doped regions”

Claim 7,
	Lines 2-3 change “the third and fourth doped regions” to “the third and fourth contiguous doped regions”
	Line 4 change “between a third end and a fourth end” to “between respective first and second ends”
	Lines 4-5 change “the third and fourth doped regions interleaving with the first and second regions” to “the third and fourth contiguous doped regions interleaving with the first and second contiguous doped regions”
	Lines 9-10 change “the third and fourth doped regions” to “the third and fourth contiguous doped regions”

Claim 21,
	Line 3 change “a third end and a fourth” to “a first end and a second”

Allowable Subject Matter
6.	Claims 1-14 and 16-23 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

7.	Claim 1, “a first contiguous doped region and a second contiguous doped region” & “the first and second segmented portions of the first linear array being conductively coupled to the first contiguous doped region and spaced apart between the first and second ends of the first contiguous doped region, and the first and second segmented portions of the second linear array being conductively coupled to the second contiguous doped region and spaced apart between the first and second ends of the second contiguous doped region” & “the first upper conductive line connected to the first segmented portions of the first and second linear arrays, and the second upper conductive line connected to the second segmented portions of the first and second linear arrays” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

8.	Claim 11, “first and second doped regions spaced apart from each other and each extending continuously along a first direction between a first end and a second end” & “the first and second segmented portions of the first linear array having collinear longest axes, and the first and second segmented portions of the second linear array having collinear longest axes, the first and second segmented portions of the first linear array being coupled to the first doped region and spaced apart between the first and second ends of the first doped region, and the first and second segmented 
All claims depending on claim 11 incorporate the same allowable subject matter.

9.	Claim 21, “first and second doped regions spaced apart from each other and each extending continuously along a first direction between respective first and second ends” & “first and second segmented portions of the first linear array having collinear longest axes, and the first and second segmented portions of the second linear array having collinear longest axes, the first and second segmented portions of the first linear array being electrically coupled to the first doped region and spaced apart between the first and second ends of the first doped region, and the first and second segmented portions of the second linear array being electrically coupled to the second doped region and spaced apart between the first and second ends of the second doped region” & “the first upper conductive line connected to the first segmented portions of the first and second linear arrays, and the second upper conductive line connected to the second segmented portions of the first and second linear arrays” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims ultimately dependent on independent claim 21 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818